Citation Nr: 1011806	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether a reduction in the rating for the Veteran's 
respiratory disorder, claimed as a collapsed lung condition, 
from 60 to 10 percent, effective April 1, 2008, was proper.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which decreased the rating for 
the Veteran's respiratory disorder, claimed as a collapsed 
lung condition, from 60 to 10 percent, effective April 1, 
2008.

In December 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A copy of the hearing transcript is in the 
record.

The issue of entitlement to service connection for a scar, as 
secondary to the Veteran's service-connected respiratory 
disorder, raised by the record, has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.






REMAND

A Reduction in the Rating for the Veteran's Respiratory 
Disorder, Claimed as a Collapsed Lung Condition

Additional development is required before final appellate 
review of the issue of whether a reduction in the rating for 
the Veteran's respiratory disorder, claimed as a collapsed 
lung condition, from 60 to 10 percent, effective April 1, 
2008, was proper.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared, setting forth 
all material facts and reasons.  In addition, the RO must 
notify the Veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  If no additional evidence is received within 
the prescribed time period, the proposed action may be 
accomplished.  The effective date of the final action shall 
be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires.  38 C.F.R. § 3.105(e).

In this regard, the Board finds that the RO satisfied the due 
process notification requirements under 38 C.F.R. § 3.105(e).  
Specifically, after the proposed reduction in April 2007, the 
Veteran was given 60 days to present additional evidence and 
was notified at his address of record.  The Veteran filed a 
notice of disagreement in June 2007.  The final rating 
action, which reduced the Veteran's evaluation of his 
respiratory condition, claimed as a collapsed lung condition, 
from 60 percent to 10 percent, was issued in January 2008.

The effective date of the reduction, April 1, 2008, was after 
the first day of the month after expiration of the 60-day 
period from the date of notice of the final rating action.  
See 38 C.F.R. § 3.105(e).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).  Accordingly, 
sustained improvement in the disability need not be shown, 
and an examination showing improvement in the disability may 
be the basis for the reduction.  Id.  The duration of the 
rating is measured from the effective date of the rating to 
the effective date of the reduction.  Brown v. Brown, 5 Vet. 
App. 413, 418 (1993).

In this case, the 60 percent rating for the Veteran's 
respiratory disorder, claimed as a collapsed lung condition, 
became effective in November 2003.  Therefore, the rating was 
not in effect for more than five years.  Consequently, with 
regard to the reduction, 38 C.F.R. § 3.344(c) applies.

The Board is required to ascertain in any rating reduction 
case, based upon review of the entire record, whether the 
evidence reflects an actual change in the disability, whether 
the examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  Brown, 
supra, at pp. 420-421 (1993).  If an examination report does 
not contain sufficient detail, or the diagnosis is not 
supported by the findings on the examination report, it must 
be returned as inadequate for rating purposes.  38 C.F.R. § 
4.2.

The Veteran's representative has alleged that the March 2007 
examination, on which the reduction of benefits was based, 
did not take into account the records of prior treatment.  
Id. at p. 3; see also Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  A review of the record confirms that the examiner 
did not have access to the Veteran's claims file.  
Consequently, a new examination to determine the severity of 
the Veteran's respiratory condition is required.  In response 
to a query from the undersigned Veterans Law Judge at his 
December 2009 hearing, the Veteran reported that he is 
available for a new examination.  See p. 11.

On remand, the VA examiner should determine the Veteran's 
Forced Expiratory Volume in One Second (FEV-1) relative to 
the predicted value; the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC); the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)); and 
the maximum exercise capacity, expressed in milliliters per 
kilogram per minute (ml/kg/min) of oxygen consumption.  
38 C.F.R. § 4.97.

The examiner should provide an opinion as to whether the 
Veteran's respiratory disorder, claimed as a collapsed lung 
condition, shows improvement in terms of the Veteran's 
ability to function under the ordinary conditions of life and 
work since the time of the VA examination in March 2007.

The AOJ should ask the Veteran to identify all health care 
providers that have treated him for his respiratory disorder, 
claimed as a collapsed lung condition, and attempt to obtain 
records from each health care provider he identifies that 
might have available records, if not already in the claims 
file.  In particular, obtain the records, if any, from 
November 2009 to the present.

TDIU

The issue of whether a reduction in the rating for the 
Veteran's respiratory disorder, claimed as a collapsed lung 
condition, from 60 to 10 percent, effective April 1, 2008, 
was proper is "inextricably intertwined" with the issue of 
entitlement to TDIU.  That is, depending on the disability 
rating warranted for the Veteran's respiratory disorder, the 
matter of whether to grant TDIU may be affected.  Therefore, 
these issues must be remanded to the RO.  Harris v. 
Derwinski, 1 Vet. App. 181 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).

During the course of his rating claim on appeal, the Veteran 
has submitted evidence that he is unemployable due to his 
service-connected respiratory disorder.  See, e.g., a January 
2007 VA treatment record, a May 2007 VA treatment record, and 
a November 2009 letter in which a VA physician opines that 
the Veteran is unable to work because of his damaged lungs.  
See also a March 2007 VA examiner's report, in which he notes 
that the Veteran "really cannot work, especially in his job 
as a tree climber.  He cannot go up and down the trees 
because he is constantly out of breath."  Additionally, the 
Veteran reported at his December 2009 hearing before the 
undersigned Veterans Law Judge that he has not engaged in 
employment in two years, because of his service-connected 
respiratory disorder.  See pp. 5-6.

The Board notes that the Veteran would not currently be 
entitled to a TDIU rating under 38 C.F.R. § 4.16(a) (2009).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  When a Veteran does 
not meet the rating criteria for a TDIU rating under 38 C.F.R. 
§ 4.16(a), he is nevertheless to be considered for a TDIU 
rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability. 

The Veteran has the following service-connected disability:  
a respiratory disorder, claimed as a collapsed lung 
condition, rated 10 percent disabling.  His combined service-
connected disability rating is currently 10 percent.  See 
38 C.F.R. § 4.25 (combined ratings table).  Thus, he does not 
currently satisfy the threshold minimum percentage rating 
requirements of 38 C.F.R. § 4.16(a) for a TDIU.  However, the 
Board notes that the Veteran's eligibility under 
38 C.F.R. § 4.16(a) is subject to change, depending upon the 
outcome of his respiratory disorder rating.

Because the Veteran has only one service-connected condition, 
the aforementioned respiratory disorder, claimed as a 
collapsed lung condition, the examiner should opine whether 
that condition renders the Veteran unemployable.  The 
examiner should review the claims file, and provide a 
rationale for every conclusion that he makes.

If, however, a Veteran fails to meet the applicable 
percentage standards set forth in 38 C.F.R. § 4.16(a), rating 
boards should refer to the Director, Compensation and Pension 
Service for consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for 
his respiratory disorder, claimed as a 
collapsed lung condition, and attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, obtain the 
records, if any, from November 2009 to the 
present.  If records are unavailable and 
future attempts to retrieve the records 
are futile, please have the health care 
provider so indicate.

2.  After completion of the above, 
schedule the Veteran for an examination of 
his respiratory disorder, claimed as a 
collapsed lung condition.  The examination 
should include any necessary tests or 
studies.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent 
medical history.  The examiner must 
indicate whether such review was 
accomplished.  With respect to the 
Veteran's respiratory disorder, the 
examiner is asked to determine:

a.  his Forced Expiratory Volume in One 
Second (FEV-1) relative to the predicted 
value;

b.  the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC);

c.  the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB));

d.  the maximum exercise capacity, 
expressed in milliliters per kilogram per 
minute (ml/kg/min) of oxygen consumption;

e.  whether he has cor pulmonale (right 
heart failure);

f.  whether he has right ventricular 
hypertrophy;

g.  whether he has pulmonary hypertension 
(shown by Echo or cardiac 
catheterization);

h.  whether he has episode(s) of acute 
respiratory failure;

i.  whether he requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97;

j.  whether his respiratory disorder, 
claimed as a collapsed lung condition, 
shows improvement in terms of the 
Veteran's ability to function under the 
ordinary conditions of life and work since 
the time of the VA examination in March 
2007; and

k.  whether the Veteran's service-
connected respiratory disorder, claimed as 
a collapsed lung condition, renders him 
unemployable.  

The aforementioned Pulmonary Function 
Tests (PFT's; e.g., FEV-1, FVC) should be 
administered unless: (1) the results of a 
maximum exercise capacity test are 20 
ml/kg/min or less; (2) pulmonary 
hypertension (documented by an 
echocardiogram or cardiac 
catheterization), cor pulmonale, or right 
ventricular hypertrophy has been 
diagnosed; (3) there have been one or more 
episodes of acute respiratory failure; or 
(4) outpatient oxygen therapy is required.  
38 C.F.R. § 4.96(d)(1).

If the PFT's are done, and they are not 
consistent with clinical findings, the 
examiner should explain why.  38 C.F.R. 
§ 4.96(d)(3).

If PFT's are done, then the VA examiner 
should perform post-bronchodilator 
studies, unless (1) the results of pre-
bronchodilator pulmonary function tests 
are normal, or (2) the examiner determines 
that post-bronchodilator studies should 
not be done, and states the reason(s) why.  
38 C.F.R. § 4.96(d)(4).

If there is a disparity between the 
results of different PFT's, the examiner 
should state which test result most 
accurately reflects the level of 
disability.  38 C.F.R. § 4.96(d)(6).

Rationales should be provided for all 
conclusions reached by the examiner.  If 
any of the questions posed to the examiner 
are not answered, the AOJ should request 
an addendum from the examiner before 
returning the case to the Board.

3.  After completion of the above, the AOJ 
should readjudicate the issues of whether 
a reduction in the rating for the 
Veteran's respiratory disorder, claimed as 
a collapsed lung condition, from 60 to 10 
percent, effective April 1, 2008, was 
proper; and entitlement to a TDIU due to 
service-connected disability, to 
specifically include whether the Veteran's 
claim should be submitted to the Director, 
Compensation and Pension Service for 
extraschedular consideration.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to report for an examination without good cause may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



